In an action to recover damages for personal injuries suffered when plaintiff, an employee of defendant, fell as the result of the breaking of a three-foot long rope which plaintiff was pulling in an attempt to start the motor on a small tractor, judgment entered on a verdict in favor of plaintiff reversed on the law, with costs, and the complaint dismissed on the law, with costs. The fact that the rope broke is not of itself evidence of decay or other defect. (Dugan v. American Transfer Go.,. 160 App. Div. 11.) There is no proof of the cause of the breaking of the rope or that the rope was defective. There is no testimony that the rope became rotten and unsafe as the result of exposure. (Cf. Baker v. Allegheny Valley B. B. Co., 95 Pa. 211.) Furthermore, there is no proof that defendant knew of the alleged defective condition. Although defendant was presumed to know any danger which a reasonable inspection might have disclosed (Adlam v. Konvalinka, 291 N. Y. 40), it does not appear what a reasonable inspection by defendant would have disclosed which plaintiff himself could not see, and plaintiff testified that he never saw anything wrong with the rope during the fifteen months that he used it prior to the accident. Johnston, Acting P. J., Adel,. Sneed, Wenzel and MacCrate, JJ., concur.